STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             November 4, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
AT&T MOBILITY SERVICES, LLC,                                                  OF WEST VIRGINIA

Employer Below, Petitioner

vs.)   No. 14-0396 (BOR Appeal No. 2048943)
                   (Claim No. 2013011982)

KERRI SPOOR,

Claimant Below, Respondent



                             MEMORANDUM DECISION
       Petitioner AT&T Mobility Services, LLC, by James W. Heslep, its attorney, appeals the
decision of the West Virginia Workers’ Compensation Board of Review. Respondent Kerri
Spoor, pro se, did not make an appearance in this appeal.

        This appeal arises from the Board of Review’s Final Order dated March 25, 2014, in
which the Board affirmed an October 28, 2013, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s December 7, 2012,
decision to reject the claim and found the claim compensable for a cervical strain, a thoracic
strain, a lumbar sprain, and a right knee injury. The Court has carefully reviewed the records,
written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Spoor was working as a relief manager for AT&T Mobility Services, LLC, on
November 5, 2012, when an agent asked her a question. As she turned to address the agent’s
question, her back popped and she experienced pain. Aleasha McCance filled out a witness
report the same day. According to Ms. McCance, Ms. Spoor turned around to assist an agent and
her back cracked. This made her noticeably weak and ready to fall. Ms. McCane placed a chair
under her to stop her from falling. She then wheeled her back to her desk and called her daughter
                                                1
so she could take her to the hospital. Ms. Spoor was diagnosed with cervical, thoracic, and
lumbar sprain as well as a right knee sprain. The claims administrator rejected the claim and Ms.
Spoor protested.

        The Office of Judges determined that Ms. Spoor’s injury occurred in the course of and as
a result of her employment. AT&T Mobility Services, LLC argued that an injury sustained from
simply turning to assist a person could be suffered at work or outside of work, equally. AT&T
Mobility Services, LLC further stated that because her movement of turning was personal to her
and she already had preexisting back injuries, it was more likely than not that her injury was not
work related. The Office of Judges refused to accept that contention and stated that the evidence
established that in response to a verbal request, Ms. Spoor turned and suffered an injury to all
three levels of her back and her knee. The Office of Judges further noted that after the injury she
was diagnosed with several sprains and was treated for the same. The Office of Judges noted that
even if her injury was in part due to her preexisting condition, this Court’s decisions in Charlton
v. State Workmen’s Compensation Commissioner, 160 W. Va. 664, 236 S.E.2d 241 (1977) and
Jordan v. State Workman’s Compensation Commissioner, 156 W. VA. 159, 191 S.E.2d 497
(1972) mandates that an aggravation of a preexisting condition by an injurious event in the
course of and as a result of employment, requires the inclusion of the aggravated, preexisting
condition as a compensable element of the injury. The Board of Review adopted the findings of
the Office of Judges and affirmed its conclusion.

        We agree with the findings of the Office of Judges and conclusions of the Board of
Review. The evidence demonstrates that her job responsibilities required her to assist agents in a
timely manner, so the customer would have as little wait time as possible. In the process of
helping one agent, she was beckoned by another agent behind her. She turned to help the other
agent as required and took an awkward step. While turning she felt a sudden onset of pain. After
her shift and her report of injury, she was examined by medical personnel who determined that
she injured herself. Because the evidence establishes that she was injured in the course of and as
a result of her employment, the Office of Judges and Board of Review were correct in holding
the claim compensable for a cervical strain, thoracic spine strain, lumbar strain, and a right knee
injury.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.



ISSUED: November 4, 2015

                                                2
CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                    3